Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 28, 2022

                                      No. 04-22-00371-CV

                               Jeanine Bell and Sheila PETSCH,
                                          Appellants

                                                v.

                                       Darrell PETSCH,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 16468
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER
        The clerk’s record was originally due July 25, 2022, but was not filed. On July 26, 2022,
the district clerk filed a notification of late record, requesting an extension until September 6,
2022 to file the record. After consideration, we GRANT the request and ORDER the district
clerk to file the record by September 6, 2022. Further extensions of time will be disfavored.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court